Exhibit 10.27

 

TWELFTH AMENDMENT AND MODIFICATION TO

LOAN AND SECURITY AGREEMENT

 

THIS TWELFTH AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT (the
“Amendment”) is made effective as of August 31, 2004, by and among SHERWOOD
BRANDS OF VIRGINIA, LLC (“VA”), SHERWOOD BRANDS, LLC (“MD”), SHERWOOD BRANDS OF
RI, INC. (“RI”), ASHER CANDY, INC. (formerly known as Asher Candy Acquisition
Corporation) (“Asher”), SHERWOOD BRANDS, INC. (“Guarantor”) and WACHOVIA BANK,
NATIONAL ASSOCIATION, formerly known as First Union National Bank (the
“Lender”).  VA, MD, RI and Asher are referred to collectively as “Borrowers” or
each as a “Borrower”.

 

BACKGROUND

 


A.            BORROWERS, GUARANTOR AND LENDER ENTERED INTO THAT CERTAIN LOAN AND
SECURITY AGREEMENT DATED JUNE 12, 2001 (AS AMENDED BY THAT CERTAIN FIRST
AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT DATED APRIL 30, 2002,
THAT CERTAIN SECOND AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT
DATED SEPTEMBER 5, 2002, THAT CERTAIN THIRD AMENDMENT AND MODIFICATION TO LOAN
AND SECURITY AGREEMENT DATED APRIL 7, 2003, THAT CERTAIN FOURTH AMENDMENT AND
MODIFICATION TO LOAN AND SECURITY AGREEMENT DATED MAY 30, 2003, THAT CERTAIN
FIFTH AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT DATED JULY 30,
2003 (THE “FIFTH AMENDMENT”),  THAT CERTAIN SIXTH AMENDMENT AND MODIFICATION TO
LOAN AND SECURITY AGREEMENT DATED NOVEMBER 24, 2003; THAT CERTAIN SEVENTH
AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT DATED FEBRUARY 13,
2004; THAT CERTAIN EIGHTH AMENDMENT AND MODIFICATION TO LOAN AND SECURITY
AGREEMENT DATED APRIL 8, 2004; THAT CERTAIN NINTH AMENDMENT AND MODIFICATION TO
LOAN AND SECURITY AGREEMENT DATED JUNE 11, 2004; THAT CERTAIN TENTH AMENDMENT
AND MODIFICATION TO LOAN AND SECURITY AGREEMENT DATED JULY 31, 2004; THAT
CERTAIN ELEVENTH AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT DATED
JULY 31, 2004 AND AS THE SAME MAY BE FURTHER AMENDED FROM TIME TO TIME, THE
“LOAN AGREEMENT”).


 


B.            BORROWERS ARE IN DEFAULT UNDER THE LOAN AGREEMENT FOR FAILURE AS
OF APRIL 30, 2004 AND JULY 31, 2004 TO COMPLY WITH THE TANGIBLE NET WORTH
REQUIREMENT SET FORTH IN SECTION 6.19(A) OF THE LOAN AGREEMENT AND THE FIXED
CHARGE COVERAGE RATIO SET FORTH IN SECTION 6.19(B) OF THE LOAN AGREEMENT (THE
“EXISTING DEFAULTS”).


 


C.            BORROWERS AND GUARANTORS HAVE REQUESTED THAT LENDER EXTEND THE
TERM AND FURTHER AMEND THE LOAN AGREEMENT IN ACCORDANCE WITH THE TERMS AND
CONDITIONS SET FORTH HEREIN.


 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 


1.             CONFIRMATION OF BACKGROUND.  BORROWERS AND GUARANTOR RATIFY,
CONFIRM AND ACKNOWLEDGE THAT THE STATEMENTS CONTAINED IN THE FOREGOING
BACKGROUND ARE TRUE, ACCURATE AND COMPLETE IN ALL RESPECTS.


 


2.             TERM.  SECTION 10.4 OF THE LOAN AGREEMENT IS DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

--------------------------------------------------------------------------------



 

“10.4  Term.          Terminating on September 13, 2004.”

 


3.             MAXIMUM CREDIT AMOUNT.  SECTION 10.1(A) OF THE LOAN AGREEMENT IS
DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(a)         Maximum Revolving Credit:                              
$15,000,000.00”

 

Borrowers’ obligations in respect of sums due under Revolving Loans and Letters
of Credit shall continue to be evidenced by that certain Amended and Restated
Revolving Note from Borrowers to Lender dated April 30, 2002 in the face amount
of Twenty-Five Million Dollars ($25,000,000.00).  However, the Maximum Revolving
Credit shall be Fifteen Million Dollars ($15,000,000.00), notwithstanding the
face amount of such Amended and Restated Revolving Note.

 


4.             FURTHER AGREEMENTS AND REPRESENTATIONS. EACH BORROWER AND
GUARANTOR DOES HEREBY:


 


(A)           RATIFY, CONFIRM AND ACKNOWLEDGE THAT, AS AMENDED HEREBY, THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE VALID, BINDING AND IN FULL FORCE AND
EFFECT;


 


(B)           COVENANT AND AGREE TO PERFORM ALL OF SUCH BORROWER’S AND
GUARANTOR’S OBLIGATIONS UNDER THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS,
AS AMENDED;


 


(C)           ACKNOWLEDGE AND AGREE THAT AS OF THE DATE HEREOF, NEITHER ANY
BORROWER NOR GUARANTOR HAS ANY DEFENSE, SET-OFF, COUNTERCLAIM OR CHALLENGE
AGAINST THE PAYMENT OF ANY SUMS OWING UNDER ANY OF THE OBLIGATIONS, AS AMENDED,
OR THE ENFORCEMENT OF ANY OF THE TERMS OF THE LOAN AGREEMENT OR OF THE OTHER
LOAN DOCUMENTS, AS AMENDED;


 


(D)           ACKNOWLEDGE AND AGREE THAT EXCEPT AS HERETOFORE DISCLOSED TO
LENDER BY BORROWERS IN WRITING, ALL REPRESENTATIONS AND WARRANTIES OF BORROWERS
AND GUARANTOR CONTAINED IN THE LOAN AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS,
AS AMENDED, ARE TRUE, ACCURATE AND CORRECT ON AND AS OF THE DATE HEREOF AS IF
MADE ON AND AS OF THE DATE HEREOF;


 


(E)           REPRESENT AND WARRANT THAT, EXCEPT FOR THE EXISTING DEFAULTS, NO
EVENT OF DEFAULT OR EVENT WHICH WITH THE DELIVERY OF NOTICE, PASSAGE OF TIME OR
BOTH WOULD CONSTITUTE AN EVENT OF DEFAULT EXISTS OR WILL EXIST; AND


 


(F)            COVENANT AND AGREE THAT BORROWERS’ OR GUARANTOR’S FAILURE TO
COMPLY WITH THE TERMS OF THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS SHALL
CONSTITUTE AN EVENT OF DEFAULT UNDER THE LOAN AGREEMENT.


 


5.             GENERAL ACKNOWLEDGMENTS.


 


(A)           BORROWERS AND GUARANTOR FULLY AND FINALLY WAIVE ANY NOTICE OR
DEMAND FROM LENDER TO BORROWERS OR GUARANTOR IN CONNECTION WITH THE EXISTING
DEFAULTS.


 


(B)           BY REASON OF THE EXISTING DEFAULTS LENDER HAS THE RIGHT TO, AT ITS
OPTION, DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND PAYABLE.


 


(C)           AS A RESULT OF THE EXISTING DEFAULTS, LENDER HAS NO FURTHER
OBLIGATION TO MAKE ANY FURTHER ADVANCES OR EXTENSIONS OF CREDIT TO ANY BORROWER.


 

--------------------------------------------------------------------------------



 


(D)           NEITHER THIS AGREEMENT NOR ANY OTHER AGREEMENT EXECUTED IN
CONNECTION HEREWITH OR PURSUANT TO THE TERMS HEREOF, NOR ANY ACTIONS TAKEN
PURSUANT TO THIS AGREEMENT OR SUCH OTHER AGREEMENT SHALL BE DEEMED TO CURE THE
EXISTING DEFAULTS OR ANY OTHER EVENTS OF DEFAULT WHICH MAY EXIST UNDER THE LOAN
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR TO BE A WAIVER BY LENDER OF THE
EXISTING DEFAULTS OR ANY OTHER DEFAULTS OR EVENTS OF DEFAULT UNDER THE LOAN
AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR OF ANY RIGHTS OR REMEDIES IN
CONNECTION THEREWITH OR WITH RESPECT THERETO, IT BEING THE INTENTION OF THE
PARTIES HERETO THAT THE OBLIGATIONS OF BORROWERS AND GUARANTOR WITH RESPECT TO
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE AND SHALL REMAIN IN FULL
FORCE AND EFFECT


 


6.             ADDITIONAL DOCUMENTS; FURTHER ASSURANCES.  BORROWERS AND
GUARANTOR COVENANT AND AGREES TO EXECUTE AND DELIVER TO LENDER, OR TO CAUSE TO
BE EXECUTED AND DELIVERED TO LENDER CONTEMPORANEOUSLY HEREWITH, AT THE SOLE COST
AND EXPENSE OF BORROWERS, ALL DOCUMENTS, AGREEMENTS, STATEMENTS, RESOLUTIONS,
CERTIFICATES, CONSENTS AND INFORMATION AS LENDER MAY REQUIRE IN CONNECTION WITH
THE MATTERS OR ACTIONS DESCRIBED HEREIN.  BORROWERS AND GUARANTOR FURTHER
COVENANT AND AGREE TO EXECUTE AND DELIVER TO LENDER OR TO CAUSE TO BE EXECUTED
AND DELIVERED AT THE SOLE COST AND EXPENSE OF BORROWERS, FROM TIME TO TIME, ANY
AND ALL OTHER DOCUMENTS, AGREEMENTS, STATEMENTS, CERTIFICATES AND INFORMATION AS
LENDER SHALL REASONABLY REQUEST TO EVIDENCE OR EFFECT THE TERMS HEREOF, THE LOAN
AGREEMENT, AS AMENDED, OR ANY OF THE OTHER LOAN DOCUMENTS, OR TO ENFORCE OR TO
PROTECT LENDER’S INTEREST IN THE COLLATERAL.  ALL SUCH DOCUMENTS, AGREEMENTS,
STATEMENTS, ETC., SHALL BE IN FORM AND CONTENT ACCEPTABLE TO LENDER IN ITS
REASONABLE SOLE DISCRETION.


 


7.             RELEASE.  BORROWERS AND GUARANTOR ACKNOWLEDGE AND AGREE THAT THEY
HAVE NO CLAIMS, SUITS OR CAUSES OF ACTION AGAINST LENDER AND HEREBY REMISE,
RELEASE AND FOREVER DISCHARGE LENDER AND ITS OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS FROM ANY CLAIMS, SUITS OR CAUSES OF
ACTION WHATSOEVER, IN LAW OR EQUITY, WHICH ANY BORROWER OR GUARANTOR HAS OR MAY
HAVE ARISING FROM ANY ACT, OMISSION OR OTHERWISE, AT ANY TIME UP TO AND
INCLUDING THE DATE OF THIS AMENDMENT.


 


8.             CERTAIN FEES, COSTS, EXPENSES AND EXPENDITURES.  BORROWERS WILL
PAY ALL OF THE LENDER’S EXPENSES IN CONNECTION WITH THE REVIEW, PREPARATION,
NEGOTIATION, DOCUMENTATION AND CLOSING OF THIS AMENDMENT AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREUNDER, INCLUDING WITHOUT LIMITATION, FEES,
DISBURSEMENTS, EXPENSES, APPRAISAL COSTS AND FEES AND EXPENSES OF COUNSEL
RETAINED BY LENDER AND ALL FEES RELATED TO FILINGS, RECORDING OF DOCUMENTS AND
SEARCHES, WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREUNDER ARE
CONSUMMATED.  NOTHING CONTAINED HEREIN SHALL LIMIT IN ANY MANNER WHATSOEVER
LENDER’S RIGHT TO REIMBURSEMENT UNDER ANY OF THE LOAN DOCUMENTS.


 


9.             NO FURTHER AMENDMENT; NO COURSE OF DEALING.  NOTHING CONTAINED
HEREIN CONSTITUTES AN AGREEMENT OR OBLIGATION BY LENDER TO GRANT ANY FURTHER
AMENDMENTS WITH RESPECT TO ANY OF THE LOAN DOCUMENTS.  ANY WAIVER OR IMPLIED
WAIVER BY LENDER OF ANY OBLIGATIONS OR COVENANTS OF BORROWERS, GUARANTOR OR ANY
OF THEM, UNDER THE LOAN DOCUMENTS IS EXPRESSLY TERMINATED AND RESCINDED AND
BORROWERS SHALL STRICTLY PERFORM AND COMPLY WITH ALL OBLIGATIONS AND COVENANTS
UNDER THE LOAN DOCUMENTS.


 


10.           INCONSISTENCIES. TO THE EXTENT OF ANY INCONSISTENCIES BETWEEN THE
TERMS AND CONDITIONS OF THIS AMENDMENT AND THE TERMS AND CONDITIONS OF THE LOAN
AGREEMENT, THE TERMS AND CONDITIONS OF THIS AMENDMENT SHALL PREVAIL. ALL TERMS
AND CONDITIONS OF THE LOAN AGREEMENT NOT INCONSISTENT HEREWITH SHALL REMAIN IN
FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED BY BORROWERS.


 

--------------------------------------------------------------------------------



 


11.           CONSTRUCTION.  ANY CAPITALIZED TERMS USED IN THIS AMENDMENT NOT
OTHERWISE DEFINED SHALL HAVE THE MEANING AS SET FORTH IN THE LOAN AGREEMENT.


 


12.           BINDING EFFECT.  THIS AMENDMENT, UPON DUE EXECUTION HEREOF, SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.


 


13.           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.


 


14.           SEVERABILITY.  THE PROVISIONS OF THIS AMENDMENT AND ALL OTHER LOAN
DOCUMENTS ARE DEEMED TO BE SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF
ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL
CONTINUE IN FULL FORCE AND EFFECT.


 


15.           NO THIRD PARTY BENEFICIARIES.  THE RIGHTS AND BENEFITS OF THIS
AMENDMENT AND THE LOAN DOCUMENTS SHALL NOT INURE TO THE BENEFIT OF ANY THIRD
PARTY.


 


16.           HEADINGS.  THE HEADINGS OF THE ARTICLES, SECTIONS, PARAGRAPHS AND
CLAUSES OF THIS AMENDMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE
DEEMED TO CONSTITUTE A PART OF THIS AMENDMENT.


 


17.           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT, AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS AMENDMENT BY SIGNING
ANY SUCH COUNTERPART.


 


 

(SIGNATURES ON FOLLOWING PAGE)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Amendment to be executed the day and year first above written.

 

 

LENDER:

BORROWERS:

 

 

WACHOVIA BANK,
NATIONAL ASSOCIATION

SHERWOOD BRANDS OF VIRGINIA,
LLC

 

a Virginia limited liability company

 

 

By:

/s/ George C. Kyvernitis

 

By:

SHERWOOD BRANDS, INC.,

Georgios C. Kyvernitis, Director

 

Sole Member

 

 

 

 

 

 

 

 

By:

/s/ Amir Fyrdman

 

 

 

 

Amir  Frydman

 

 

 

 

 

 

SHERWOOD BRANDS, LLC,

 

a Maryland limited liability company

 

 

 

 

By:

SHERWOOD BRANDS, INC.,

 

 

Sole Member

 

 

 

 

 

 

 

 

By:

/s/ Amir Frydman

 

 

 

 

Amir  Frydman

 

 

 

Executive Vice President

 

 

 

 

 

 

SHERWOOD BRANDS OF RI, INC.

 

 

 

 

 

By:

/s/ Amir Frydman

 

 

Amir  Frydman

 

Executive Vice President

 

 

 

 

 

ASHER CANDY, INC.

 

 

 

 

 

By:

/s/ Amir Frydman

 

 

Amir  Frydman

 

Executive Vice President

 

 

(SIGNATURES CONTINUED ON FOLLOWING PAGE)

 

--------------------------------------------------------------------------------


 

(SIGNATURES CONTINUED FROM PREVIOUS PAGE)

 

 

GUARANTOR:

 

 

 

SHERWOOD BRANDS, INC.

 

 

 

 

 

By:

/s/ Amir Frydman

 

 

Amir  Frydman

 

Executive Vice President

 

--------------------------------------------------------------------------------